 

 [logo.jpg]
 Execution Copy r2r

 


ACCC CONDUCTOR
DISTRIBUTION AGREEMENT


BETWEEN
FAR EAST COMPOSITE TECHNOLOGY CO. LTD.
AND
CTC CABLE CORPORATION




The following “ACCC Conductor Distribution Agreement” (‘Agreement’) shall be
effective as of the 30th day of January, 2007 (the “Effective Date”) by and
between:


(1) CTC Cable Corporation, a Nevada Corporation with its principal offices at
2026 McGaw Avenue, Irvine 92614, USA (hereinafter referred to as “CTC”); and


(2) Far East Composite Technology Co. Ltd with its principal offices at #200
Fanxing Rd. Gaocheng Town Yixing City, Jiangsu 214257 PRC (hereinafter referred
to as the “Distributor”), either or both of which may be referred to as “Party”
or “Parties”.




RECITALS


WHEREAS, CTC is in the business of developing, manufacturing and selling
Products (hereinafter defined) for the electric power industry, including ACCC
Conductor and ACCC Accessories; and


WHEREAS, Distributor is in the business of distributing electrical power
transmission and distribution conductor;


WHEREAS, CTC desires to expand its distribution market to the Territory as
defined herein and Distributor desires to distribute or assist in the
distribution of certain quantities of Product in accordance with the terms and
conditions herein;


NOW THEREFORE, in consideration of the foregoing premises, which are
incorporated into and made a part of this Agreement, and of the mutual covenants
which are recited herein, the Parties agree as follows:


 
Page 1

--------------------------------------------------------------------------------

 
 
Execution Copy r2r



Article 1 Definitions


As used in this Agreement, the following terms shall have the meanings defined
in this Article.


 
1.1 ‘ACCC Accessories’ means the specially designed splices and dead ends used
in joining and anchoring ACCC Conductor, together with any tension clamps and
other accessories used to install the ACCC Conductor.


1.2 ‘ACCC Conductor’ means stranded ACCC Core, including without limitation, all
CTC proprietary and public domain conductor and cable configurations and alloys
compatible with ACCC Core.


1.3 ‘ACCC Core’ means a composite core provided to Distributor by CTC or a Third
Party authorized by CTC.


1.4 ‘Authorized ACCC Installer’ means Distributor and/or any Third Party
authorized by Distributor that has been authorized and certified to install ACCC
conductor by CTC in accordance with Installation Guidelines.


1.5 ‘Affiliate’ means a legal entity:



 
(i)
in which the CTC or Distributor has or acquires during the term of this
Agreement, an ownership interest of greater than 10%;




 
(ii)
which directly or indirectly through one or more intermediaries, either
controls, is controlled by, or is in common control with Distributor or CTC,
“control” under this paragraph means having the power to direct the business and
operation; or




 
(iii)
which assumes all the obligations and liabilities of any Party relating to this
Agreement during its term .



Affiliates include both subsidiaries and parent corporations of CTC or
Distributor.


1.6 ‘Confidential Information’ includes, but is not limited to, the Disclosing
Party’s business practices, processes, procedures, methods, strategies,
techniques, business plans, financial data, pricing information, sales volume
data, market research, marketing and sales plans, customer lists and related
information regarding the Disclosing Party’s customers (past, present and
prospective), information regarding the Disclosing Party’s sources of supply and
other business relationships, contracts, current and future Product information,
technical and non-technical data, research and development, reports, computer
programs, software, designs, drawings, devices, specifications, machines, tools,
models, inventions, patent disclosures, samples, materials, ideas, know-how,
documentation, Requests for Proposals, and other information furnished to the
Receiving Party hereunder.


 
Page 2

--------------------------------------------------------------------------------

 
 
Execution Copy r2r
 
1.7 ‘CTC Intellectual Property’ means all CTC patent rights, trademarks, trade
names, copyrights and proprietary information owned, licensed to, or otherwise
legally in the possession of CTC related to Product or ACCC Accessories.


1.8 ‘Customer’ means purchaser of Product within the Territory.


1.9 ‘Deliver’ or ‘Delivery’ means delivery of or to deliver the quantity of
Product ordered in accordance with a particular Purchase Order.


1.10 ‘Disclosing Party’ means the party that discloses or otherwise makes
available Confidential Information to a Receiving Party.


1.11 ‘Distribution Territory’ means the countries into which Distributor can
freely sell the Product by seeking orders and contracts, bidding in tenders and
actively developing the market. The list of Distribution Territories is set out
in Exhibit “A” hereto.


1.12 ‘Exhibit’ means the Exhibits attached hereto as modified from time to time,
including:



 
Exhibit “A”
Territory Definitions;

 
Exhibit “B”
Specifications;

 
Exhibit “C”
Minimum Sales and Purchases;

 
Exhibit “D”
Standard ACCC Payment Terms;

 
Exhibit “E”
Technical Assistance from CTC;

 
Exhibit “F”
Reel Specifications and Handling;

 
Exhibit “G”
Product Handling and Storage;

 
Exhibit “H”
Installation Guidelines;

 
Exhibit “I”
Product Pricing;

 
Exhibit “J”
Taxes Applicable to Distributor;

 
Exhibit “K”
Standard for Distributor’s Inspection of Products.



1.13 ‘Installation Guidelines’ means the approved requirements for the
installation of ACCC Conductor and accessories as promulgated by CTC in its
installation manual or guidelines from time to time.


 
Page 3

--------------------------------------------------------------------------------

 
 
Execution Copy r2r
 
 
1.14 ‘Product(s)’ means ACCC Core, ACCC Conductor and/or ACCC Accessories
purchased from CTC or a Third Party authorized by CTC.


1.15 ‘Purchase Order’ means the document which sets forth the quantities of each
Product ordered and delivery dates mutually agreed by Distributor and CTC.


1.16 ‘Receiving Party’ means the party that receives Confidential Information
from the Disclosing Party.


1.17 ‘Regulatory Authorities’ means governmental or regulatory authorities
having jurisdiction over the manufacture, commercial sale and installation
and/or use of any Product.


1.18 ‘Sale’ or ‘Sold’ means when Product is delivered, invoiced, or paid for,
whichever occurs first.


1.19 ‘Sales Territory’ means the region into which Distributor may only sell the
Products on an exclusive or non-exclusive basis for products that are destined
for installation and use within the established Sales Territory. The list of
Sales Territories is attached hereto as Exhibit “A”.


1.20 ‘Specifications’ means, with respect to the Product, the specifications as
described in Exhibit “B” hereto relating to required mechanical properties of
the end Product.


1.21 ‘Termination Date’ means 30 January 2008.


1.22 ‘Territory’ means the Distribution Territory and the Sales Territory.


1.23 ‘Third Party’ means a person or entity that is not a party to this
Agreement.


1.24 ‘Unsatisfactory Product’ means a Product which is defective, inoperative,
fails to meet the specifications of Distributor as described in Exhibit K, for
Distributor’s inspection, or fails to meet the standard CTC provided to
Distributor and as a consequence causes the Products to be rejected, returned or
non-usable.


 
Page 4

--------------------------------------------------------------------------------

 
 
Execution Copy r2r
 
Article 2 Distributorship


2.1 Appointment. CTC hereby appoints Distributor as CTC’s exclusive distributor
of Products in the Territory with the right to promote, distribute, market and
sell Products during the term of this Agreement. Distributor shall have the
right to appoint sub-distributors at its discretion provided, however, that any
such sub-distributors adhere to the terms and conditions herein. Distributor
hereby accepts such appointment as distributor. As long as an exclusive
Distribution appointment by CTC exists, any sale of Product in the Territory
shall be made through Distributor. CTC shall not provide ACCC Products to any
other distributor in the Territory and CTC shall not provide ACCC Products to
any customer in the Territory without Distributor’s prior written consent.


2.2 Obligations of Distributor.



 
(i)
Distributor shall adhere to CTC’s rules for handling and storage as set forth
Exhibit G. Such rules for handling and storage shall not be more or higher than
those applicable to other distributor.




 
(ii)
Distributor shall distribute Product provided by CTC or a Third Party authorized
by CTC.




 
(iii)
Subject to Article 6.0 hereof and specific Purchase Order, Distributor shall
strictly adhere to the procedures for transport, delivery and sale of the
Products to Third Parties as set forth in Exhibits A, C, and D.




(iv)
Distributor shall accept product installation training from CTC. Distributor
shall be obligated to dispatch engineers to the site and provide installation
guidance to its customers. Distributor shall be obligated to provide to its
employees and Customers Product installation training and certification,
training in marketing and sale of the Products and supervision of Product
installation. Distributor will use due diligence to install ACCC Conductor in
accordance with CTC’s specifications and operating conditions. Distributor shall
keep a record of installation and Product performance according to the
instructions set forth in Exhibit H. Distributor shall provide CTC with the
record of installation within a reasonable time following completion of
installation.

 

 
(v)
Distributor shall use commercially reasonable efforts to promote the sale of
Product in the Territory. Distributor shall not knowingly detract from CTC’s
good name or the reputation of Product.




 
(vi)
Distributor shall handle import duties in accordance with the applicable PRC
law;

 
 
 
Page 5

--------------------------------------------------------------------------------

 
 
Execution Copy r2r


 
(vii)
Stranding of ACCC Cable. Subject to satisfying the specific requirements of a
separate qualification agreement, and provided Distributor is not in default
under the Distribution Agreement, Distributor shall undertake to strand ACCC
core with trapezoidal aluminum wire in accordance with the requirements set
forth by CTC. Distributor shall undertake and complete the qualification process
within twelve (12) calendar months after the execution of this Agreement. CTC
shall provide assistance in such qualification process upon the request by
Distributor. As CTC does not possess this capability, Distributor shall be
responsible for developing its own equipment and using such equipment designed
for the stranding of trapezoidal wire in this process. Distributor shall be
responsible for developing its own process to accomplish this stranding. Upon
the receipt of Distributor’s ACCC Conductor stranding qualification samples, CTC
shall complete testing of Distributor’s ACCC Conductor qualification samples
within seven (7) working days. Subject to Distributor demonstrating to CTC’s
satisfaction that the final product fully meets all required specifications, and
subject to the conditions defined in Article 2.0, CTC shall grant Distributor
the right to strand ACCC Cable using ACCC Core supplied by CTC. This right and
requirement to strand shall be subject to CTC’s standard Manufacturing
Agreement, which Distributor shall execute.



2.3 Restrictions of Sale. During the term of and subject the terms of this
Agreement, Distributor shall sell and deliver Product subject to the following
restrictions:



(i)  
Distributor may Sell Product to Third Parties within the Territory as further
specified herein on an exclusive basis, only for installation within the
Distribution Territory;




(ii)  
Distributor may Sell Product to Third Parties outside the Territory (but within
the borders of greater Peoples Republic of China including mainland China,
Hongkong Special Administration Region, Macao Special Administration Region) on
a non-exclusive basis. The Parties shall negotiate in good faith on the
expansion of the Territory into other areas of Asia following the completion of
the Agreement if Distributor has satisfied the Minimum Purchase Requirement
hereunder. Any such expansion will be subject to the consent of CTC, which
consent may not unreasonably withheld; or

 
 
 
Page 6

--------------------------------------------------------------------------------

 
 
Execution Copy r2r


(iii)  
Distributor may Sell Product directly to Third Parties in response to a written
request from CTC.



2.4 Obligations of CTC



(1)  
CTC shall appoint Distributor as its the sole and exclusive distributor in the
Territory during the term of this Agreement.




(2)  
CTC shall sell Products in accordance with the quantity and quality ordered by
Distributor subject to the terms and conditions of this Agreement.




(3)  
Subject to the conditions of Articles 6.0 and 14.0 herein, CTC shall ship out
Products before or on the delivery date specified in the documents of every
round of Product sale.




(4)  
CTC shall provide technical support and personnel as requested by Distributor on
an ad hoc basis, subject to availability and in accordance with the following
terms:




(i)  
CTC shall provide line design and marketing support from time to time where
requested by Distributor, either directly or through an authorized
representative.




(ii)  
When requested by Distributor, CTC shall supply technical personnel on-site
within the Territory as defined in Appendix E;




(iii)  
CTC shall make available to Distributor CTC’s technical information to the
extent necessary for the installation and sale of Products by Distributor. All
information furnished to Distributor pursuant to this Agreement shall be deemed
included in CTC’s Confidential Information and shall be deemed subject to
confidentiality provisions as set forth Article 11.0.




(5)  
CTC shall provide or execute such documentation as may be necessary for
Distributor to establish their legal right and authorization to resell the
Products within the Territory.

 
 
Page 7

--------------------------------------------------------------------------------

 
 
Execution Copy r2r
 

(6)  
CTC shall support Distributor’s activities at such fairs and trade shows as
Distributor may elect to participate for the purpose of promoting the Products.
Such support shall be pre-planned and limited to no more one trip per quarter
for CTC personnel.




(7)  
Upon receipt of notification from Distributor of the sale of Products within the
Territory by anyone not authorized by Distributor, CTC shall take such steps as
may be within its reasonable ability to seek to stop such activities. In the
event that CTC believes that it is unable to take effective action to terminate
such infringing conduct, CTC shall advise Distributor and afford Distributor the
right and opportunity to take action to terminate such infringing conduct, and
CTC shall provide Distributor with its reasonable assistance in that effort.



In addition, CTC shall abide by such obligations provided in other articles
hereof.


Article 3 Prices and Terms


3.1 Prices. CTC shall sell to Distributor, and Distributor shall buy from CTC,
any product listed in Exhibit B hereto as well as updated or newly developed
ones in relation to Products, at the prices mutually agreed by CTC and
Distributor, which is reflected in any specific document of every round of sale,
including but not limited to the respondence, the Purchase Order or the
contract, with payment therefore to be made in U.S. dollars. [ ***] The pricing
shown in Exhibit I does not include any federal, state or local turn-over taxes
that may be applicable to the Products, but excluding any income tax. CTC will
not escalate prices unless the price for aluminum rises to above $3300 per tonne
as listed on the London Metal Exchange Cash Settlement Rate. [***].


3.2 Orders for Product. CTC shall sell Product to Distributor in such quantities
and at such times as Distributor may reasonably request as set forth in Article
5.0 herein, and as CTC agrees to accept by written acceptance of Distributor’s
Purchase Order. Orders for Product shall be given by Distributor’s firm Purchase
Orders, and shall be subject to all of the provisions of this Article 3.0 in
addition to CTC and Distributor standard Purchase Order Terms and Conditions.
Where Purchase Order has been accepted by CTC, in case of any conflict between
this Agreement and the Purchase Order Terms and Conditions, the Purchase Order
shall govern. Each order for Product given to CTC shall specify a reasonable
delivery date in view of the requirements of Distributor’s customers, the
quantity, pricing and the description of the Product ordered. CTC shall accept
Distributor Purchase Orders and offer the price of the Products within five (5)
working days after it receives them. Where CTC is unable to provide such
Products in accordance with the Purchase Order delivery date specified therein,
it shall also notify Distributor within five (5) working days upon receiving the
Purchase Order. Failure of CTC to deliver a notice of non-acceptance to
Distributor within such five (5) day period shall be deemed as rejection of the
Purchase Order.
 

--------------------------------------------------------------------------------

[***] This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
Page 8

--------------------------------------------------------------------------------

 
 
Execution Copy r2r
 
3.3 Taxes. When CTC has a legal obligation to collect federal, state, or local
taxes imposed on Distributor, the amount so collected shall be added to
Distributor’s invoice and shall be paid by Distributor. Any taxes imposed on
Distributor shall be specified in Exhibit J hereto. Any alteration to such taxes
shall be notified in writing to Distributor three (3) months in advance.


In the event that, under the applicable law, Distributor may enjoy any tax
preference treatment in U.S., CTC shall be responsible for applying for and
obtaining such treatment on behalf of Distributor, and Distributor shall in
reasonable respects provide assistance.


3.4 Claim for Shortage. Distributor shall submit in writing to CTC all claims
for shortages in shipments within five (5) working days of receipt of Product.
CTC shall make best effort to ship supplement Product as soon as possible after
receipt of each claim and shall bear the expenses and costs including but not
limited to Customers declaration fee, material and transit costs to rectify the
shortage.


3.5 Distribution Prices. Distributor shall solely determine the prices at which
it resells the Product in the Territory.


3.6 Product Shipment. CTC shall ship to Distributor directly pursuant to Article
6.1.


3.7 Sales of ACCC Accessories. Any ACCC Accessories sold in conjunction with the
Sale of Products must either (i) be produced by a manufacturer duly licensed by
CTC (splices and dead ends), or (ii) have been approved by CTC for use in
conjunction with ACCC Conductor (other accessories).


3.8 Inspection of Product by Distributor. Distributor shall have the right to
inspect the Products purchased from CTC within one (1) month upon the actual
installation or use of the Product but in not event exceeding six (6) months of
upon receipt of Distributor. Where the Products are deemed as Unsatisfactory
Product in accordance with Exhibit K hereto, the remedies of Distributor shall
include, without limitation, replacement of Products by CTC, CIF to the named
destination without obligation to Distributor. Evidence of unacceptability must
be made available to CTC before replacement of the Product.


 
Page 9

--------------------------------------------------------------------------------

 
 
Execution Copy r2r

 
Article 4 ACCC Conductor Certification


4.1 External Regulatory Approvals in the Distribution Territory. The Distributor
shall be responsible for obtaining appropriate certification from the State Grid
as required to certify the use of Product for use in the transport and
distribution of electricity in the Territory prior to making any Sale. CTC shall
cooperate in all reasonable respects in the certification process.




Article 5 Minimum Sales
 
5.1 Minimum Purchase Requirements. The Distributor shall place non-cancellable
Purchase Orders for a non-returnable minimum of six hundred (600) kilometers of
ACCC Conductor per each calendar quarter during the term of this Agreement
beginning on the Effective Date of this Agreement; and subject to the extension
of the term of this Agreement pursuant to Article 12.1 of this Agreement,
Distributor shall place orders for a non-returnable minimum quantity of nine
hundred (900) km of ACCC Cable per calendar quarter for Year 2, and one thousand
and two hundred (1200) km per quarter for remainder of the term of this
Agreement (“Minimum Purchase Requirements”). The Minimum Purchase Requirement
may be, at Distributor’s sole option, changed to ACCC Core once Distributor has
been qualified by CTC as a certified ACCC Cable producer utilizing ACCC Core
supplied by CTC. The principal terms of this Minimum Purchase Requirement are
set forth in Exhibit C.


Provided that the Purchase Order proposed by the Distributor concurs with the
conditions of this Agreement, if CTC fails to accept Purchase Orders for any
reason or CTC provides Unsatisfactory Products, Distributor shall maintain its
exclusivity and shall be correspondingly exempted from the relevant liabilities
in relation to Minimum Purchase Requirements under this Agreement.


5.2 Notice of Failure to Meet Minimum Purchase Requirements. Subject to Article
3.2, Distributor will promptly notify CTC if it will be unable to purchase
Product in accordance with Minimum Purchase Requirements. Distributor shall
maintain its exclusivity so long as Minimum Purchase Requirements are met. If
Distributor fails to meet Minimum Purchase Requirements in any one particular
quarter, CTC shall have the option: (a) waive the Minimum Purchase Requirement
for that particular quarter, ( b) to convert Distributor’s appointment granted
in Article 2.1 hereof, to a non-exclusive appointment in the Territory,
notwithstanding anything to the contrary in Article 2.1; or (c) to terminate
this Agreement in its entirety; provided that CTC give Distributor thirty (30)
days written notice of its election. Where CTC elects option (a) above, any
waiver by CTC on any particular failure by Distributor of its Minimum Purchase
Requirements shall not be considered a waiver of any subsequent Minimum Purchase
Requirements. Where CTC elects the option (b) hereinbefore, Distributor’s
appointment shall be converted to a non-exclusive one and correspondingly,
Distributor’s obligation of Minimum Purchase Requirements shall be released from
the effective date of conversion. CTC shall also be released from the pricing
guidelines defined in Article 3.1 and Exhibit I.


 
Page 10

--------------------------------------------------------------------------------

 
 
Execution Copy r2r
 
5.3 Labeling of Product. The Distributor shall cause the Product to be labeled
and packaged in accordance with the applicable requirements of the appropriate
Regulatory Authorities in the Territory; and in accordance with the reasonable
written instructions of the Customer in the Territory. Distributor may also use
its own label on the Products as long as CTC’s label remains on all Products.


5.4 Trademarks.


(i) All Product sold and distributed shall bear CTC’s logo and the words in
English “CTC Cable Corporation ACCC Conductor”.


(ii) During the term of this Agreement, Distributor shall have the right to
indicate to the public that it is an authorized distributor of the Products and
to advertise within the Territory such Products under the trademarks, service
marks and trade names that CTC may adopt from time to time or may have the right
to use (“CTC Trademarks”). Distributor shall not alter or remove any CTC
Trademark applied to the Products. Nothing herein shall grant to Distributor any
right, title or interest in CTC Trademarks, and all use of such Trademarks by
Distributor shall ensure solely to the benefit of CTC.


 
 
Page 11

--------------------------------------------------------------------------------

 
 
Execution Copy r2r

 




Article 6 Transport and Delivery of Product


6.1 Delivery. CTC shall ship the Products in accordance with the terms of the
Purchase Order. In the absence of any terms in any Purchase Order between CTC
and Distributor, CTC will make all reasonable commercial efforts to deliver the
Product to the Port of Shanghai within one hundred (100) days after confirmation
of the terms of the order by Distributor, however the Products shall be shipped
out within one hundred (100) days upon delivery date of the confirmation of the
price offered by CTC of the Products and be in accordance with INCOTERMS 2000,
CIF named port of shipment.


6.2 Reels and Packaging. ACCC Conductor will be shipped on either steel or wood
reels. Each reel of Product shall be labeled in accordance with the requirements
of Exhibit F and usually shipped in standard containers. The minimum
specifications of any reels used for the transport of Product are fixed in
Exhibit F. All reels of Product must be labeled with the minimum information, in
English, that is contained in Exhibit F.


Article 7 Warranty


7.1 Warranty. CTC hereby represents and warrants that Product, either provided
by CTC or any Third Party authorized by CTC, at the time of shipment shall meet
CTC Specifications as set forth in Exhibit B. This Warranty shall be effective
for a period of twelve (12) months after the date of installation of Product by
the end user, but not longer than twenty four (24) months from the date of CTC’s
invoice covering the Product provided that (i) Distributor gives CTC written
notice of any defect within thirty (30) days of discovery of such defect; and
(ii) that Product fails during normal use within one year from the date of
installation (the commencement of such one year to be not more than twelve (12)
months from the date of CTC’s invoice covering the Product), provided that
Product was installed in accordance with CTC approved procedures as set forth in
Exhibit G and by Authorized ACCC Installers; and (iii) that the failure was
caused by defects in material or workmanship in existence at the time of
shipment. In the event that the Distributor needs to extend the storage time
prior to installation, CTC will extend the warranty period for an additional six
(6) months for a fee of one percent (1%) of the ACCC conductor price per meter
for the total number of meters to be extended, payable at date of the extension.




CTC hereby authorizes Distributor to pass on CTC standard warranty as set forth
in this Article 7.1.


CTC possesses all rights in and to the Products necessary to sell and/or
distribute the Products within the Territory.


 
Page 12

--------------------------------------------------------------------------------

 
 
Execution Copy r2r
 
The sale of the Products within the Territory by Distributor in accordance with
the terms and conditions of this Agreement will not violate the rights of any
third parties: (i) to sell reproductions of the Products within the Territory or
(ii) with respect to the reproduction of their intellectual property or other
contributions to the Products.


This Agreement does not conflict with or violate any rights, licenses or
agreements which CTC may have with any other party.


CTC will support Distributor in obtaining a certificate or certificates of
compliance from necessary governing bodies in China, with respect to all
applicable materials associated with Products, which records shall be maintained
by CTC’s custodian of records at its place of business, as applicable, in
complete compliance with applicable law.


Products shall comply with CTC Specifications as described in Exhibit B hereto,
Standard for Distributor’s Inspection of Products as described in Exhibit K
hereto, relevant laws, codes and regulations within each of the relevant areas
where Products are intended to be sold, regulating the distribution, sale,
resale, environment and safety, as well as any other areas that are applicable
to the Products;


CTC shall deliver Products on or before the delivery date specified in the
Purchase Order and in accordance with Article 6.1 .


Products shall meet the minimum standards of safety in the industry within each
of the relevant areas where Products are intended to be sold;


CTC represents and warrants that Products supplied pursuant to this Agreement
will comply with the CTC’s, Distributor’s Products requirements and the Products
design and specifications in Exhibit B and Exhibit K hereto;


CTC undertakes that CTC shall supply hardware to Distributor for sale in China
in accordance with the requirement by Distributor. Such hardware shall not
infringe upon any third party’s rights.


7.2 THE FOREGOING WARRANTY IS IN LIEU OF ALL OTHER WARRANTIES, EITHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, OR FITNESS FOR A PARTICULAR
PURPOSE AND ANY OTHER OBLIGATION ON THE PART OF CTC OR DISTRIBUTOR.


 
Page 13

--------------------------------------------------------------------------------

 
 
 
Execution Copy r2r

Article 8 Indemnification


8.1 Distributor Indemnification. Provided that the Products meet CTC
Specifications and Article 7.1 hereof is abided by CTC, Distributor will
indemnify CTC against and hold it harmless from any and all loss or liability
payable to Third Parties for any and all judgments, claims, causes of action,
suits, proceedings, losses, damages, demands, fees, expenses, fines, penalties
or costs (including without limitation reasonable attorney’s fees, costs and
disbursements) based on or arising out of any claim made against CTC or
Distributor, except in the case of willful misconduct on the part of CTC.
Distributor shall have the right to control the proceedings through counsel of
its choice and to settle the case or claim, provided that Distributor secures a
full release for CTC. CTC may participate in all such proceedings at its own
costs and expense.


Further, the Parties shall cooperate with each other in a reasonable manner at
their own expense to provide information and access to personnel related to the
defense of such matter.


Notwithstanding the obligations of this Article 8.1, under no circumstances
shall Distributor’s cumulative total liability exceed $US [ ***] per each
calendar year for the Term of this Agreement; except in the case that
Distributor is ruled by a court of final jurisdiction with no right of appeal to
be liable as a result of its willful misconduct, Distributor’s cumulative total
liability pursuant to this section 8.1 shall not exceed $US [***] per each
calendar year for the Term of this Agreement.


8.2 CTC Indemnification. CTC shall indemnify and hold Distributor harmless from
any and all loss or liability payable to Third Parties for any and all
judgments, claims, causes of action, suits, proceedings, damages, demands, fees,
expenses, fines, penalties and costs (including without limitation reasonable
attorney’s fees, costs and disbursements) arising from any claim made against
CTC or Distributor to the extent that it results from breach of CTC’s warranty
in Article 7.1. CTC shall have the right to control the proceedings through
counsel of its choice and to settle the case or claim, provided that CTC secures
a full release for Distributor. Distributor may participate in all such
proceedings at its own costs and expense.
 

--------------------------------------------------------------------------------

[***] This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

 
Page 14

--------------------------------------------------------------------------------

 
 
Execution Copy r2r
 
Further, the Parties shall cooperate with each other in a reasonable manner at
their own expense to provide information and access to personnel related to the
defense of such matters.


Notwithstanding the obligations of this Article 8.2, under no circumstances
shall CTC’s cumulative total liability exceed $US [ ***] per each calendar year
for the Term of this Agreement; except in the case that CTC is ruled by a court
of final jurisdiction with no right of appeal to be liable as a result of its
willful misconduct, CTC’s cumulative total liability pursuant to this section
8.2 shall not exceed $US [***] per each calendar year for the Term of this
Agreement.


8.3 NEITHER PARTY SHALL UNDER ANY CIRCUMSTANCES BE LIABLE TO THE OTHER PARTY OR
ITS AFFILIATES FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES IN
ANY WAY RELATED TO PRODUCT.


8.4 Insurance. Subject to the specific term of INCOTERMS 2000 employed in every
round of sale of Products, CTC and Distributor each represent that they are
sufficiently self-insured or insured against any liability arising under this
Article 8.0.


Article 9 ACCC Conductor Installation


9.1 Distributor shall be obligated to provide to its employees and Customers
Product installation training and certification, training in marketing and sale
of the Products and supervision of Product installation.


9.2 CTC shall provide technical support and personnel as requested by
Distributor on an ad hoc basis, based on availability and in accordance with the
following terms:


(i) CTC shall, at its option, provide line design and marketing support from
time to time or as requested by Distributor, either directly or through an
authorized representative;


(ii) When requested by Distributor, CTC shall, at its option, supply technical
personnel on-site within the Territory as defined in Exhibit E;


(iii) CTC shall make available to Distributor CTC’s technical information to the
extent necessary for the installation and sale of Products by Distributor. All
information furnished to Distributor pursuant to this Section 9.0 shall be
deemed included in CTC’s Confidential Information and shall be deemed subject to
confidentiality provisions as set forth in Article 11.0.


 
Page 15

--------------------------------------------------------------------------------

 
 
 
Execution Copy r2r
 
9.3 Technical support or assistance provided by CTC shall be free, if is derived
from CTC’s failure to satisfy the obligations under this Agreement. Distributor
will use due diligence to install ACCC Conductor in accordance with CTC’s
specifications and operating conditions. Distributor shall keep a record of
installation and Product performance according to the instructions set forth in
Exhibit H. Distributor may provide CTC with the record of installations, in
English, within a reasonable time (not to exceed 30 calendar days) following
completion of installation.


9.4 Where CTC has reasonable cause and has obtained written consent from
Distributor, CTC shall have access to all ACCC Conductor sites within the
Territory and reserves the right to audit such sites at its option. CTC shall
further have access to all ACCC installation and operational data at
Distributor’s facility during normal working hours.




Article 10 Intellectual Property Right


10.1 Distributor acknowledges that CTC claims it owns all patents, trademarks,
trade names, copyrights, trade secrets, and mask work rights applicable to the
Products. The use by Distributor of any of these intellectual property rights is
authorized only for the purposes herein set forth, and upon termination of this
Agreement for any reason such authorization shall cease.


10.2 The intellectual property rights granted herein are strictly limited to the
sale of Product under the terms and conditions herein. No rights, expressly or
by implication, are granted to Distributor to manufacture, duplicate or
otherwise copy or reproduce any of the Products. Distributor hereby agrees not
to manufacture, duplicate or otherwise copy or reproduce any Products or ACCC
accessories. Distributor further agrees not to use, duplicate or otherwise copy
any CTC Intellectual Property or CTC Confidential Information beyond the
purposes set forth in this Agreement.


10.3 Where any intellectual property right in or to improvement, enhancement, or
modification is made by Distributor regarding Products or the installation
thereof on the basis of the intellectual property owned by CTC, such IP right
shall belong to Distributor and Distributor hereby grants CTC an non-exclusive,
royalty free, and irrevocable license to use such intellectual property right.


 
Page 16

--------------------------------------------------------------------------------

 
 
 
Execution Copy r2r
 
Article 11 Confidential Information
 
11.1 Both Parties acknowledge that each Party has a legitimate and continuing
proprietary interest in the protection of its Confidential Information (as
defined below) and that, prior to the date hereof, each has invested substantial
sums and will continue to invest substantial sums, to develop, maintain and
protect such Confidential Information. Both Parties further acknowledge that the
Confidential Information has value throughout the world, loss of which value may
cause irreparable harm. Consequently, in order to protect Confidential
Information, the Parties agree to the following confidentiality provisions. The
Receiving Party shall have a duty to protect only that Confidential Information
which is either (a) disclosed by the Disclosing Party in writing or other
tangible form and clearly identified thereon as confidential or proprietary at
the time of first disclosure, or (b) disclosed by the Disclosing Party in any
other manner and identified as confidential at the time of disclosure and is
also summarized and designated as confidential in a written memorandum delivered
to the Receiving Party within thirty (30) days of the disclosure.


11.2 The Receiving Party agrees to use the Confidential Information for the sole
limited purpose of its performance under this Agreement and for any other
purpose which the Disclosing Party authorizes in writing (collectively, the
“Purpose”) and not for any other purpose whatsoever. The Receiving Party shall
not use the Confidential Information in any manner which is detrimental to the
Disclosing Party. The Receiving Party also agrees that it shall limit
dissemination of the Confidential Information only to those of its employees or
employees of Affiliates who have a need to know in relation to the Purpose. The
Receiving Party shall inform all such employees of the confidential nature of
the Confidential Information. The Receiving Party further agrees that it shall
use the same degree of care to protect the Confidential Information as the
Receiving Party uses to protect its own proprietary information, which in any
event shall be no less than a reasonable degree of care, and to prevent
communication of any Confidential Information, or any portion thereof, to any
third party. The Receiving Party shall ensure that any and all Affiliates to
which the Receiving Party discloses any Confidential Information is bound to
protect such Confidential Information in accordance with the terms of this
Agreement prior to any such disclosure.


11.3 The obligations set forth in this Article 11.0 shall survive termination
and expiration of this Agreement.


 
Page 17

--------------------------------------------------------------------------------

 
 
 
Execution Copy r2r
 
11.4 The obligations of the Receiving Party, contained in Article 11.4 above,
shall not apply to any Confidential Information which:



a.  
the Receiving Party can show was already known to the Receiving Party prior to
its receipt of the Confidential Information; or




b.  
the Receiving Party can show was independently developed by the Receiving Party
without use of, or reliance upon, any of the Confidential Information; or




c.  
is publicly available or becomes publicly available without a breach of this
Agreement by the Receiving Party; or




d.  
is rightfully received by the Receiving Party from a third party who is not
under a duty of confidentiality to the Disclosing Party; or




e.  
is disclosed by the Disclosing Party to a third party without a similar
restriction of the third party’s rights; or




f.  
is disclosed pursuant to any judicial or governmental requirement or order;
provided that the Receiving Party takes all reasonable steps to give the
Disclosing Party sufficient prior notice in order to seek a protective order or
contest such requirement or order, provided that the Receiving Party’s
obligations under this Article 5.0 shall remain in effect with respect to all
third parties except the judicial or governmental entity issuing the requirement
or order.



11.5 Upon request from the Disclosing Party or upon any termination of this
Agreement, whichever shall first occur, and at the direction of the Disclosing
Party, the Receiving Party agrees to either return to the Disclosing Party or
destroy (and certify such destruction in writing to the Disclosing Party) all
Confidential Information, and all copies thereof as well as all notes,
documents, summaries and other recordings of the Confidential Information then
in its possession, and to permanently delete all email and electronic files
containing any Confidential Information from its systems except that the
Receiving Party may retain one archival copy thereof in the office of its legal
counsel, which copy shall perpetually remain subject to all of the
confidentiality obligations contained herein until such copy has been returned
to the Disclosing Party or destroyed by the Receiving Party and certified
destroyed to the Disclosing Party by the Receiving Party.


11.6 All Confidential Information hereunder remains the sole property of the
Disclosing Party. The Disclosing Party warrants that it has the right to
disclose its Confidential Information to the Receiving Party under this
Agreement. The Disclosing Party does not warrant the accuracy, completeness or
suitability for a particular purpose of any Confidential Information disclosed
and provides such Confidential Information on an “as is” basis.


 
Page 18

--------------------------------------------------------------------------------

 
 
 
Execution Copy r2r
 
11.7 This Agreement imposes no obligation on either party to disclose any of its
Confidential Information to the other party hereto, or to make any use of
Confidential Information which it receives from the other party. No rights or
obligations other than those expressly recited herein are to be implied from
this Agreement. Nothing in this Agreement shall be construed to convey to the
Receiving Party any right, title or interest in any Confidential Information, or
any license to use, sell, distribute, exploit, copy or further develop the
Confidential Information in any way. Furthermore, no license is hereby granted
or implied to the Receiving Party under any patent, copyright or trademark, any
application for any of the foregoing, or any trade name, trade secret or other
intellectual property right in which the Disclosing Party has any right, title
or interest. Nothing herein shall in any way affect the present or prospective
rights of the parties hereto under the patent, copyright or other intellectual
property laws of any country.


11.8 Press Releases. Neither party shall, without the prior written
authorization of the other party, disclose to any Third Party the terms and
conditions of this Agreement, except as may be necessary to establish or assert
rights hereunder, or as may be required by law or governmental regulations. The
Parties agree that this Agreement may be disclosed to potential investors and
their agents (including underwriters, brokers and accountants), and may be
disclosed in filings with the Securities and Exchange Commission. As one purpose
of this Agreement is to publicize the relationship created by this Agreement, it
is the Parties intention to effect press releases and to create marketing
materials regarding the distribution of Product by Distributor. To the extent
possible, the Parties agree to coordinate their efforts in this regard,
provided, however, that any such publication is made pursuant to the terms
herein.


11.9 Competitive Products. During the Term of this Agreement and any extensions
that may be granted to this Term neither Distributor nor its Affiliates shall
manufacture or market: (a) any electrical transmission or distribution line
products having a composite material serving as a strength member, or (b) any
cable accessories intended to compete with ACCC Accessories 


 
Page 19

--------------------------------------------------------------------------------

 
 
 
Execution Copy r2r



 
Article 12 Term And Termination


12.1 Term. The initial term of this Agreement shall commence as of the Effective
Date, and shall remain in effect through the Termination Date. Provided that (a)
Distributor has fully and completely complied with terms and conditions of this
Agreement through the Termination Date, and (b) has fulfilled all of the terms
and conditions of the Stranding Qualification Agreement which shall otherwise be
executed by the Parties , and (c) executes CTC’s standard Manufacturing
Agreement dealing with cable stranding, Distributor shall have the right to
renew this Agreement for an additional period of two (2) years by providing CTC
with written notice of its intention to renew this Agreement at least three (3)
months prior to the Termination Date.


12.2 Voluntary Termination. Each Party shall have the right to terminate this
Agreement by giving the other Party written notice within 30 calendar days, only
if:
 
(i) the other Party violates or fails to perform any material provision of this
Agreement in any material respect, and such failure continues unremedied for a
period of thirty (30) days after the date the notifying Party gives written
notice to the defaulting Party with respect thereto; or
 
(ii) the other Party is declared insolvent or bankrupt by a court of competent
jurisdiction, or a voluntary petition of bankruptcy is filed in any court of
competent jurisdiction by the other Party, or the other Party makes or executes
any assignment for the benefit of creditors, or a receiver is appointed to
control the business of the other Party; or
 
(iii) a Regulatory Authority orders that Distributor cease distributing the
Product.


This Agreement shall terminate immediately upon the giving of notice of
termination pursuant to this Article 12.2.


12.3 Completion of Orders Outstanding. Subject to Article 6.0 hereof and
specific Purchase Order, the termination of this Agreement shall not operate to
relieve CTC from its obligation to deliver all Product ordered through Purchase
Orders provided to CTC prior to receipt of notice of such termination.


12.4 Remainder of Products. Distributor shall be entitled to continue to sell
the remainder of Product after the Termination Date within the Territory.


 
Page 20

--------------------------------------------------------------------------------

 
 
 
Execution Copy r2r
 


Article 13 Interpretation, Governing Law & Dispute Resolution


13.1 Compliance with Laws. Distributor shall be responsible for complying with
all laws, including but not limited to any statute, rule, regulation, judgment,
decree, order, or permit applicable to its performance under this Agreement.


13.2 Governing Law. The rights and obligations of the parties under this
Agreement shall be governed by the laws of the State of California (without
regard to principles of conflict of law), including, but not limited to, the
California Uniform Commercial Code. The application of the United Nations
Convention on Contracts for the International Sale of Goods is hereby
specifically excluded by the Parties. Such exclusion shall include the United
Nations Convention on the Limitation Period in the International Sale of Goods.


13.3 Dispute Resolution. In the event of any dispute, claim, question, or
disagreement arising from or relating to this agreement or the breach thereof,
the Parties hereto shall use their best efforts to settle the dispute, claim,
question, or disagreement. To this effect, they shall consult and negotiate with
each other in good faith and, recognizing their mutual interests, attempt to
reach a just and equitable solution satisfactory to both Parties. [ ], as the
authority institution mutually agreed may be engaged to resolve the technology
problem of Product. If they do not reach such solution within a period of sixty
(60) days, then, upon notice by either Party to the other, all disputes, claims,
questions, or differences shall be finally settled by arbitration administered
by Hong Kong International Arbitration Centre in accordance with the provisions
of its arbitration rules in effect at the time of applying for arbitration. Any
such arbitration proceedings will be held in English in Hong Kong. Any judgment
on the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.


13.4 Language and Interpretation. The Parties agree that this document may be
translated from English to Chinese. The English version and the Chinese version
shall have the equal authentic. In the event of any discrepancy between the two
language versions, the Parties shall try to resolve such discrepancy through
friendly discussions. If such friendly discussions do not resolve such
discrepancy, the English version shall be the official version.


13.5 Interpretation and Headings. The rules of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or of any amendments or supplements
hereto. The section headings are inserted for convenience of reference only and
are not intended to be a part of or to affect the meaning or interpretation of
any of the provisions of this Agreement.


 
Page 21

--------------------------------------------------------------------------------

 
 
 
Execution Copy r2r
 
13.6 Conflicts of Interpretation with other agreements. If any term or condition
of this Agreement conflicts with any attached or referenced text, this Agreement
shall prevail.




Article 14 Force Majeure


14.1 Force Majeure Circumstances. Neither Party hereto shall be liable to the
other for damages, nor shall this Agreement be terminable by reason of, any
delay or default in such Party's performance hereunder, if such delay or default
is caused by conditions beyond such Party's control including, but not limited
to, acts of God, war, terrorism, insurrection, civil commotion, destruction of
production facilities or materials by earthquake, fire, flood or storm, labor
disturbances (including strikes or lockouts), epidemic or failure of public
utilities.


14.2 Notification Required. Any Party hereto that wishes to invoke force majeure
circumstances to excuse its performance must notify the other Party of the event
of force majeure under Article 14.1 above or, if know in advance, the
possibility of such an event within five (5) days and give details of such event
and an estimate as to its effect on performance promptly thereafter; in addition
such Party must employ all reasonable efforts toward prompt resumption of its
performance hereunder when possible if its performance is delayed or interrupted
by reason of such event.




Article 15 Other Miscellaneous Provisions


15.1 Relationship. This Agreement shall not constitute a partnership, joint
venture, or formal business organization of any kind. Each Party is and shall
remain an independent contractor as to the other Party. The Distributor is not
constituted or appointed an agent or representative of CTC for any purpose, nor
shall anything contained herein be deemed or construed as granting to
Distributor any right or authority to assume or to create any obligation or
responsibility, express or implied, for or on behalf of or in the name of CTC.


15.2 Notices. All notices and other communications required or desired to be
given or sent by one party to the other party (“Notice”) shall be in writing, in
the English language, and shall be deemed to have been given:


(i) on the date of delivery, if delivered to the persons identified below;


 
Page 22

--------------------------------------------------------------------------------

 
 
 
Execution Copy r2r
 
(ii) ten (10) calendar days after mailing if mailed, with proper postage, by
certified or registered airmail, postage prepaid, return receipt requested,
addressed as set forth below;


(iii) on the date of receipt if sent by telex or telecopy, and confirmed in
writing in the manner set forth in on or before the next day after the sending
of the telex or telecopy; or


(iv) two business days after delivered to an internationally recognized
overnight courier service marked for overnight delivery as follows:


If to CTC, to:


CTC Cable Corporation
2026 McGaw Avenue
Irvine, CA 92614
Attention: The President
Telephone: +1-949-428-8500
Facsimile: +1-949-428-8515






If to Distributor, to:


Far East Composite Technology Co. Ltd
#200 Fanxing Rd. Gaocheng Town
Yixing City, Jiangsu 214257, PRC
Attention: General Manager
Telephone: +86-0510-87242005
+86-0510-87243002
Facsimile: +86-0510-87242005
+86-0520-87243002


Either Party may change its address for notification purposes provided it gives
Notice of such change in accordance with this Article.


15.3 Waiver; Unenforceability. Failure by either Party to enforce any of the
provisions of the Agreement shall not be construed as a waiver of such
provisions. If any of the provisions of this Agreement are held unlawful or
otherwise ineffective by a court of competent jurisdiction, the remainder of the
Agreement shall remain in full force.


 
Page 23

--------------------------------------------------------------------------------

 
 
 
Execution Copy r2r
 
15.4 Exhibits. The Exhibits hereto form part of this Agreement.


15.5 Entire Agreement. The Parties hereto acknowledge that each has read this
Agreement, understands it, and agrees to be bound by its terms. The Parties
further agree that this Agreement and any modifications made pursuant to it,
constitute the complete and exclusive written expression of the terms of the
Agreement between the Parties, and supersedes all prior or contemporaneous
proposals, understandings, representations, conditions, warranties, covenants,
and all other communications between the Parties relating to the subject matter
of this Agreement, whether oral or written. The Parties further agree that this
Agreement may not in any way be explained or supplemented by a prior or existing
course of dealing between the Parties, by any usage of trade or custom, or by
any prior performance between the Parties pursuant to this Agreement or
otherwise.


15.6 Binding force and benefit; assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties, their successors and permitted assigns.
Neither Party may assign this Agreement without the prior written consent of the
non-assigning Party.


15.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives signing here below, effective as from the
Effective Date:






For:
CTC Cable Corporation
 
For:
Far East Composite Technology Co. Ltd
                     
/s/ Marvin W. Sepe
   
/s/ Jiang Huajun
By:
Marvin W. Sepe
 
By:
Jiang Huajun
 
President
   
General Manager

 
 
 
Page 24

--------------------------------------------------------------------------------

 
 
 
Execution Copy r2r
 
CTC Cable ACCC Conductor Distribution Agreement


Exhibit A
Territory Definition




For purposes of this Agreement, Territory shall be the Provinces and
Municipalities specifically identified in this Exhibit A. The Distributor shall
have sole rights to distribute any of CTC Cable ACCC Conductor in the following
Provinces and Municipalities in the People’s Republic of China on an exclusive
basis. The Territory shall be subject to any enlargement agreed upon between the
Parties. The Distributor may distribute or sell CTC Cable ACCC Conductor outside
of this area in China on a non-exclusive basis. The Distributor may not promote,
distribute or sell CTC ACCC Conductor or ACCC Accessories outside of China
without the prior approval of CTC.


Provinces


Shanghai
Zhejiang
Sichuan
Hubei
Jiangxi
Anhui
Guangxi
Shandong
Hunan
Hainan


If Distributor is successful in securing a Purchase Order for ACCC Conductor
from a power bureau, utility, power infrastructure provider or any other
Customer in a province outside of the provinces listed above, Distributor may
request and CTC shall consent that CTC include the particular power bureau,
utility, power infrastructure provider or such other Customer in the exclusive
relationships assigned to Distributor. CTC must approve the inclusion of the
agency in writing to Distributor.


Distributor defines the four companies which had established business
relationships, including:


Jiangsu Province Electric Power Co., Ltd.
Fujian Province Electric Power Co., Ltd.
Liaoning Province Electric Power Co., Ltd.
Guangdong Province Electric Power Co., Ltd.
 
 
Page 25

--------------------------------------------------------------------------------

 
 
Execution Copy r2r

CTC Cable ACCC Conductor Distribution Agreement


Exhibit B
Specifications




Specifications describing the Products included in this Agreement are included
herein.


CABLE DATA SHEETS PROVIDED SEPARATELY


 
Page 26

--------------------------------------------------------------------------------

 
 
 
Execution Copy r2r


CTC Cable ACCC Conductor Distribution Agreement


Exhibit C
Minimum Sales and Purchases




The principal terms of the Minimum purchase requirements set forth in Article
5.1 are as follows:


a)
Subject to specific Purchase Order of every round of Products sale and Article
6.0 hereof, the ACCC Cable or ACCC Core type required by Distributor shall be
shipped to Distributor within 100 days after the price offered by CTC has been
accepted by Distributor;




b)
Distributor may buy any of the available ACCC Cable sizes or ACCC Core (when Far
East completes the Stranding Qualification Agreement and the Minimum Purchase
Requirements).



c)
Quantities to be delivered in any calendar quarter may consist of more than one
ACCC Cable type or ACCC Core type as long as the total ACCC cable or ACCC Core
to be delivered is not less than six hundred (600) km in total length for the
first year, and if the term of this Agreement is extended in accordance with
Article 11.1 of this Agreement, nine hundred (900) km per quarter for the second
year and one thousand and two hundred (1200) km per quarter for the third year.



 
Page 27

--------------------------------------------------------------------------------

 
 
Execution Copy r2r

 
CTC Cable ACCC Conductor Distribution Agreement


Exhibit D
Standard Payment Terms




Standard payment terms shall be as follows:


Item
When Due
Amount Due
ACCC Conductor and ACCC Accessories
Order Placement
[ ***] of the total order value for ACCC Conductor and Accessories down payment
by wire transfer to CTC account.
 
30 Calendar Days After Order Placement
[***] of the total order value for ACCC Conductor and Accessories incremental
payment by wire transfer to CTC account.
 
Shipment
Balance due by Documentary Letter of Credit. Documents will be presented for
payment upon loading of the ship and creation of the Bill of Lading
Technical Assistance at CTC Offices
Net 15 Days After Invoice Submitted to Distributor
Full amount due by Wire Transfer
Power Line Analysis/ Installation Support in the Field
Net 15 Days After Invoice Submitted to Distributor
Full amount due by Wire Transfer

 

--------------------------------------------------------------------------------

[***]This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
Page 28

--------------------------------------------------------------------------------

 
 
 
Execution Copy r2r
 
CTC Cable ACCC Conductor Distribution Agreement


Exhibit E
Technical Assistance from CTC




During the course of this Agreement Distributor may need technical assistance
from CTC for the promotion, specification, use, or installation of the Product.
CTC will make appropriate personnel and resources available to Distributor as
needed and will provide documentation and collateral materials as requested to
advance the sale and adoption efforts of the Product in Distributor’s territory.


Technical assistance is available from CTC per the following schedule:


Assistance
Rate
Comment
Power Line Analysis Tool (PLAT) Services
$125.00 per hour
Up to 8 hours support provided with each PO at no charge
PLS - CADD Support
$125.00 per hour
Up to 8 hours support provided with each PO at no charge
Power line analysis - on site
$1000.00 per day
Plus travel and expenses
ACCC Cable Installation Support - on site
$1000.00 per day
Plus travel and expenses



Technical assistance will be billed directly to Distributor. Payment terms shall
be Net 15 days by Wire Transfer to CTC.


 
Page 29

--------------------------------------------------------------------------------

 
 
Execution Copy r2r



CTC Cable ACCC Conductor Distribution Agreement


Exhibit F
Reel Specification and Handling




Specific reels sizes and handling are required for the Product. CTC ships
finished ACCC Conductor on steel reels or wooden reels. Steel reels provide
superior support, strength, and a true spindle hole for mounting on installation
equipment, however properly configured and maintained wood reels are suitable
for nearly all applications. Wood reels will be properly treated per ISPM 15
requirements. The appropriate reel size and center diameters must be adhered to
at all times. If the ACCC Cable is re-spooled to another reel, it is critical
that the appropriate size reel and center spool diameters be maintained. The
following table defines the appropriate reel sizes for each ACCC Cable size.


Conductor Name
Kcmil / mm2
Steel Reel
Flange
Diameter (inches)
Minimum
Center Hub Diameter of Steel Reel (inches)
Recommended
Center Hub Diameter of Wooden Reel(inches)
Penguin
TBD
78
36
42
Linnet
431 / 220
78
36
42
Hawk
611 / 310
78
36
42
Dove
713 / 360
78 to 90
36 to 42
42
Grosbeak
816 / 410
78 to 90
36 to 42
42
Drake
1020 / 520
90
42
45
Cardinal
1222 / 620
90 to 96
42 to 45
45
Bitttern
1572 / 795
96
45
50
Lapwing
1966 / 995
96
45
50
Chukar
2242 / 1135
96
45
50
Bluebird
2727 / 1380
96
45
50
Custom Conductor
TBD
TBD
TBD
50



The center hub diameter of reel of ACCC Core shall not less than corresponding
the center hub diameter of reel of ACCC Conductor specification.
 
 
Page 30

--------------------------------------------------------------------------------

 
 
Execution Copy r2r



CTC Cable ACCC Conductor Distribution Agreement


Exhibit G
Product Handling and Storage




SPECIFICATION PROVIDED SEPARATELY


 
Page 31

--------------------------------------------------------------------------------

 
 
Execution Copy r2r



CTC Cable ACCC Conductor Distribution Agreement


Exhibit H
Installation Guidelines
 
 
Page 32

--------------------------------------------------------------------------------

 
 
Execution Copy r2r



CTC Cable ACCC Conductor Distribution Agreement


Exhibit I
Product Pricing




The following pricing applies to Product supplied under this Agreement. [ ***]
and is only valid under the terms of this Agreement.


[***] may be earned by exceeding the amount of Product required to be purchased
in any yearly period. An additional [***] will be applied to the quantity in
excess of the total quantity of ACCC Conductor required to be purchased each
month times twelve months, nominally twenty four hundred (2400) kilometers for
Year One. [***] will be set once the yearly quantity is exceeded.


Conductor Name
Kcmil / mm2
Price per meter of ACCC Conductor
($)
Single Terminal Pad Deadend Assembly
($)
Splice Assembly
($)
Penguin
TBD
TBD
TBD
TBD
Linnet
431 / 220
[***]
[***]
[***]
Hawk
611 / 310
[***]
[***]
[***]
Dove
713 / 360
[***]
[***]
[***]
Grosbeak
816 / 410
[***]
[***]
[***]
Drake
1020 / 520
[***]
[***]
[***]
Cardinal
1222 / 620
[***]
[***]
[***]
Bittern
1572 / 795
[***]
[***]
[***]
Lapwing
1966 / 995
[***]
TBD
TBD
Chukar
2242 / 1135
[***]
TBD
TBD
Bluebird
2727 / 1380
[***]
TBD
TBD
Custom Conductor
TBD
TBD
TBD
TBD




--------------------------------------------------------------------------------

[***]This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

 
Page 33

--------------------------------------------------------------------------------

 
 
Execution Copy r2r



CTC Cable ACCC Conductor Distribution Agreement


Exhibit J
Taxes Applicable to Distributor




TO BE DETERMINED BY BOTH PARTIES


 
Page 34

--------------------------------------------------------------------------------

 
 
Execution Copy r2r



CTC Cable ACCC Conductor Distribution Agreement


Exhibit K
Standard for Distributor’s Inspection of Products


Distributor should inspect the following items:


1. Package: outside wrapping; wood reel or steel reel; protection packing shall
be intact.


2. The inside packing case has product certificate including Manufacture Time,
Batch No., Executable Standard Specification and Quality Standards and
correlation marking including specification, weight, quantity, length, hoisting
up marking.


3. Distributor shall inspect ACCC Conductor’s diameter which must be in
accordance with Distributor’s requirement.


4. All Products must seal the packing, and also the Products must accord with
the packing standard of US export and the packing standard of Chinese import.


5. Sample Inspection for ACCC Core. Tests include Appearance, Tensile Strength,
Roller Bend, Shear Resistance and some correlative tests.
 
 

 
Page 35

--------------------------------------------------------------------------------
